In rejecting the evidence of a sheriff's sale of the plaintiff's estate and deed to Hinsdale, the learned judge made a wrong application of the principle by which a lessee is not allowed to deny the title of the lessor as long as the relation of lessor and lessee continues, and as long as the lessee holds the possession which he acquired by means of the lease. *Page 326 
This principle is based on the necessity of enforcing honesty and fair dealing, and is one of many instances of the doctrine of estoppel by which a "man's mouth is shut" and he is not allowed to deny a matter he has in a solemn manner admitted. By accepting the lease and taking possession under it, the defendant in a solemn manner admitted that the plaintiff had title to the land at the time, and is estopped from denying that to be a fact.
Suppose, however, the lessor assigns his reversion. It is familiar learning that fealty and rent are incident to the reversion and pass with it, and by a grant of the reversion the assignee is substituted in place of the lessor, and the rent accruing thereafter is to be paid to him; after the assignment the lessor has no more interest or concern in the matter than the payee of a promissory note after he has endorsed it. This is so clear on the reason of the thing, that I have not taken the (459) trouble to read over the many cases cited in the brief of the defendant's counsel, especially as plaintiff's counsel cited no casecontra.
Our case is narrowed to this: Has a sale by the sheriff under execution, and his deed, the same legal effect in passing the reversion as the deed of the lessor would have had?
No reason for making a distinction was suggested on the argument by the plaintiff's counsel, and we are unable to imagine one. The assignee of the reversion is entitled to the rent which had not accrued at the date of the assignment. Hinsdale was the assignee before the rent fell due, and was entitled to it at the end of the year, it being a yearly rent. If the plaintiff can exclude this evidence by force of the doctrine of estoppel, and make the defendant pay the rent to him, and if Hinsdale as assignee can make the defendant pay the rent to him, then the defendant is under a legal liability to pay a double rent; "reductio ad absurdum."
PER CURIAM.                                     Venire de novo.
Cited: Thomas v. Hunsucker, 108 N.C. 723.
(460)